ON APPLICATION FOR REHEARING
No. 3118. Decided March 11, 1940.
BY THE COURT:
The above entitled cause is now being determined on appellee’s application for a rehearing and also appellant’s application for modification of our remand in the original opinion.
We first take up and determine appellee’s application for rehearing. Counsel for appellee recognizes the infirmities in the bill of exceptions, but makes the claim that this was sought to be corrected by motion in the trial court. The present application sets out in full what purports to be specifications 1, 5 and 7 filed with the trial court as objections and exceptions to the bill of exceptions as presented. We are unable to find the original application in the papers, but do find a journal entry wherein the trial court overruled specifications 1 and 7 and sustained 2, 3, 4, 5 and 6. This journal entry is not included in the transcript of docket and journal entries. The entry is very gen*197eral in form and does not indicate the points covered and this could only be Known by reference to the original application. We do find the tria> court’s memoranda opinion passing on the seven separate specifications. While the opinion is not an original paper and can not be considered as such it does clarify some of the otherwise anomolous situations. In the opinion the Court specifically states that the testimony of no witnesses other than Helen Bussey and Paul Grubb were considered. The certificate to the bill of exceptions also refers to the objections and states that the same were sustained in part and overruled in part, and on the last page of the certificate wc find the following, “And thereupon the court received this amended bill of exceptions on the 30th day of January, 1940, and did on the 30th day of January, 1940, certify that the foregoing was all of the evidence offered, introduced and admitted on behalf of the plaintiff and on behalf of the defendant considered and referred to by the trial court on rehearing”, etc. By reason of this certificate the situation is just the same as we understood it to be before releasing the original opinion. Counsel seems to think that we might order the bill of exceptions corrected, and cites §11573-a., GC. We are familiar with this section and had it in mind before releasing the original opinion. It may not be invoked for the reason that the infirmities complained of did not and do not now appear to have occurred through accident or error.
When the trial court certifi.es that the evidence presented in the bill of exceptions is all of the evidence received and considered by him, we may not go beyond his certificate and determine that he considered other evidence. It is apparent that he did not do so and in this we think the trial court was in error, and for that reason we ordered the case remanded to be redetermined through consideration of all the testimony that was taken before Judge Scarlett. Counsel for appellee state that they fail to understand why we did not consider the cáse of Lawrence v The State of Ohio, 13 Oh St, p. 1, and also call our attention to a decision. of our court found in 38 Abs p. 388. At all times we were familiar with the principles announced in the two cases, but are unable to give them application to the instant case for reasons stated in the opinion.
Had the trial court in his certificate made the statement that the bill of exceptions correctly stated a part of the testimony, then we could and would have made the finding that the judgment might have been supported by the omitted testimony. This we are unable to do where the effect of the trial court’s certificate is that there was no omitted testimony.
We find no justifiable ground for granting the rehearing and the same will be overruled.
Coming now to consider appellant’s application for modification of the order of remand, we adhere to our original ruling. Under the state of the record we do not think the situation demands a remand for trial anew. The parties in open court very clearly agree that the case should be determined in the last hearing through the consideration of the testimony that was taken before Judge Scarlett, and it is our conclusion that this was not done and for that reason we remand with instructions to determine the case according to such stipulations. In so doing the trial court will determine the case and have before him all the evidence taken before Judge Scarlett. We do provide, and the entry may so show, that in the event the Court Reporter’s notes are not available so that the evidence in the hearing before Judge Scarlett may be transcribed, that in that event the evidence may be taken anew.
Appellant’s application for modification of remand will be overruled.
Entry may be drawn accordingly.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.